PER CURIAM.
We affirm appellant’s conviction for petit theft of money from Wendy’s restaurant, appellant’s place of employment. Appellant’s statements to his coworker, Jessica Tirone, distinguish this case from Luscomb v. State, 660 So.2d 1099 (Fla. 5th DCA 1995). Appellant’s statements established that he was actively searching for money shortly before the theft was discovered and that he asked Ti-rone to take money from her cash register. A short time later, appellant showed off a wad of cash. Tirone testified that she “had a clue that the back register would have come out short” because appellant was “trying to get the girl’s attention. She was doing dishes.” Tirone explained that when it was not busy in the restaurant, the employee working the back register was supposed to *766wash dishes, thereby leaving the register unattended.
The trial court stayed the imposition of community control pending this appeal. Both sides agree that on remand, the term of community control must be specified and that it cannot exceed six months. See § 39.054(l)(a)l, Fla. Stat. (1995); § 985.231(l)(a)l.a, Fla. Stat. (1997).
DELL, SHAHOOD and GROSS, JJ., concur.